NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/27/2020 and 03/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0143293) [“Park”; cited in IDS of 03/31/2021].
Regarding claim 8, Park teaches a communication apparatus comprising: 
a first communication transceiver that establishes a link necessary for first near field communication with a communication partner existing in a first communicable range, and then performs the first near field communication with the communication partner for which the link is established [Park ¶ 0117, Fig. 3: the communicator 110 communicates with the workstation 300; see Fig. 3: device 100 having communicator 110 (see ¶ 0160: communication may be over low energy Bluetooth, i.e., broader communication range than NFC/RFID)]; 
a second communication transceiver that performs second near field communication with a communication partner existing in a second communicable range narrower than the first communicable range [Park ¶ 0146, Fig. 3: mobile device 100 and the X-ray detector 200 may perform communication by employing one of short-range wireless communication methods in which data may be sent or received through tagging, such as an NFC method and a radio frequency identification (RFID) method]; 
a near field detector that detects that a portable storage medium capable of the second near field communication has entered the second communicable range [Park ¶ 0155: an RFID reader included in the first communicator 111 of the mobile device 100 reads information recorded in an RFID tag included in the second communicator 212 of the X-ray detector 200 when the mobile device 100 and the X-ray detector 200 send and receive data using RFID communication]; and 
at least one memory configured to store computer program code [Park ¶ 0180: storage 130 of the mobile device 100]; 
[Park ¶ 0108: controller 120 controls an operation of the mobile device 100; ¶ 0301: computer-readable code and/or instructions on a medium], the computer program code including: 
a communication control code configured to cause at least one of the at least one processor in a case where the detector detects that the portable storage medium has entered the second communicable range, cause the first communication transceiver to transmit detection information indicating that the portable storage medium has entered the second communicable range to at least one communication partner for which the link is established [Park ¶¶ 0094-0097, Fig. 2C: mobile device 100 receives identification information from x-ray detector 200 (i.e. via RFID communication; see ¶ 0155) and when the identification information is received from the X-ray detector 200, the mobile device 100 delivers the identification information to the workstation 300 (i.e. a communication partner)].  
Regarding claim 18, Park teaches a communication method performed by a computer comprising: establishing a link necessary for first near field communication with a communication partner existing in a first communicable range, and then performing the first near field communication with the communication partner for which the link is established [Park ¶ 0117, Fig. 3: the communicator 110 communicates with the workstation 300; see Fig. 3: device 100 having communicator 110 (see ¶ 0160: communication may be over low energy Bluetooth, i.e., broader communication range than NFC/RFID)]; 
[Park ¶ 0146, Fig. 3: mobile device 100 and the X-ray detector 200 may perform communication by employing one of short-range wireless communication methods in which data may be sent or received through tagging, such as an NFC method and a radio frequency identification (RFID) method]; 
detecting that a portable storage medium capable of the second near field communication has entered the second communicable range [Park ¶ 0155: an RFID reader included in the first communicator 111 of the mobile device 100 reads information recorded in an RFID tag included in the second communicator 212 of the X-ray detector 200 when the mobile device 100 and the X-ray detector 200 send and receive data using RFID communication]; and 
in a case where it is detected that the portable storage medium has entered the second communicable range, transmitting detection information indicating that the portable storage medium has entered the second communicable range to at least one communication partner for which the link is established by the first near field communication [Park ¶¶ 0094-0097, Fig. 2C: mobile device 100 receives identification information from x-ray detector 200 (i.e. via RFID communication; see ¶ 0155) and when the identification information is received from the X-ray detector 200, the mobile device 100 delivers the identification information to the workstation 300 (i.e. a communication partner)].  
Regarding claim 20, Park teaches a non-transitory computer readable storage medium having stored thereon a communication processing program that controls communications of a computer, the computer comprising: 
a first communication transceiver that establishes a link necessary for first near field communication with a communication partner existing in a first communicable range, and then performs the first near field communication with the communication partner for which the link is established [Park ¶ 0117, Fig. 3: the communicator 110 communicates with the workstation 300; see Fig. 3: device 100 having communicator 110 (see ¶ 0160: communication may be over low energy Bluetooth, i.e., broader communication range than NFC/RFID)]; 
a second communication transceiver that performs second near field communication with a communication partner existing in a second communicable range narrower than the first communicable range [Park ¶ 0146, Fig. 3: mobile device 100 and the X-ray detector 200 may perform communication by employing one of short-range wireless communication methods in which data may be sent or received through tagging, such as an NFC method and a radio frequency identification (RFID) method], 
the communication processing program causing the computer to detect that a portable storage medium capable of the second near field communication has entered the second communicable range [Park ¶ 0155: an RFID reader included in the first communicator 111 of the mobile device 100 reads information recorded in an RFID tag included in the second communicator 212 of the X-ray detector 200 when the mobile device 100 and the X-ray detector 200 send and receive data using RFID communication]; and
in a case where the portable storage medium has been detected to have entered the second communicable range, transmit detection information indicating that the portable storage medium has entered the second communicable range to at least one communication partner for which the link is established by the first near field communication [Park ¶¶ 0094-0097, Fig. 2C: mobile device 100 receives identification information from x-ray detector 200 (i.e. via RFID communication; see ¶ 0155) and when the identification information is received from the X-ray detector 200, the mobile device 100 delivers the identification information to the workstation 300 (i.e. a communication partner)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.

Regarding claim 10, The communication apparatus according to claim 8, wherein, in a case where the detector detects that another portable storage medium has entered the second communicable range, the communication control code causes at [Park ¶¶ 0094-0097, Fig. 2C: mobile device 100 receives identification information from x-ray detector 200 (i.e. via RFID communication; see ¶ 0155) and when the identification information is received from the X-ray detector 200, the mobile device 100 delivers the identification information to the workstation 300 (i.e. a communication partner)].  
While, Park does not explicitly disclose that detection and transmission of detection information may happen with subsequently detected devices, it would have bene obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide detection for more than the initial device.  The motivation to do so would be to provide a system that can dynamically adapt to change in environment.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Meredith et al. (US 2017/0142639) [“Meredith”].
Regarding claim 14, Park teaches the communication apparatus according to claim 8, however, does not explicitly disclose wherein the communication control code causes at least one of the at least one 11PRELIMINARY AMENDMENTAttorney Docket No.: Q251800 Appln. No.: Entry into National Stage of PCT/JP2017/031198processor to cause the first communication transceiver to broadcast the detection information including identification information acquired from the detected portable storage medium to the plurality of communication partners for which the link is established.
[Meredith ¶ 0040: hub nodes are used to sending communications between NFC nodes and servers wherein messages broadcast by NFC nodes may be re-broadcast to server].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of detecting entry into range of a device and communicating this information to another partnered device as taught by Park with the method of re-broadcasting messages originating at downstream NFC devices and destined to a server as taught by Meredith.  The motivation to do so would be to help locate movable assets in a facility [Meredith ¶ 0002].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kurihara (US 2016/0261975) [“Kurihara”].
Regarding claim 15, Park teaches the communication apparatus according to claim 8, however, does not explicitly disclose wherein the communication control code is configured to cause at least one of the at least one processor to cause the first communication transceiver to unicast the detection information to one communication 
However, in a similar field of endeavor, Kurihara teaches wherein the communication control code is configured to cause at least one of the at least one processor to cause the first communication transceiver to unicast the detection information to one communication partner identified by identification information acquired from the detected portable storage medium, the communication partner for which the link is established [Kurihara ¶ 0059: mobile terminal receives tag information from RFID; ¶ 0060: based on the device information 703 obtained from the NFC tag 111, the CPU 201 searches for the MAC address of the MFP 110 by a unicast and determines whether or not there is a response from the MFP 110 corresponding to the MAC address (i.e. the communication device performs unicast messaging with other partner based on RFID detection and the address contained therein)].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of detecting entry into range of a device and communicating this information to another partnered device as taught by Park with the method using unicast messaging based on an address contained in an RFID tag as taught by Kurihara.  The motivation to do so would be to enable quick remote access to mobile devices [Kurihara ¶ 0005].

Relevant Prior Art
Examiner has identified the following prior art as being the most relevant to Applicant’s claimed inventions.
Dobyns US 2013/0079037
With respect to claim 1, Dobyns teaches a communication apparatus comprising: a first near field communication transceiver [Dobyns ¶ 0144: MMMIC 401 may reside in mobile device and by used to connect to NFMI and NFC compliant devices] that establishes a link necessary for first near field communication with a plurality of communication partners existing in a first communicable range, and then performs the first near field communication with the communication partners for which the link is established [Dobyns ¶¶ 0147-0148, Fig. 4: mobile device 402 may detect and PSRC devices, NFC POS, and SRC device 414 using MMMIC 401 (i.e. links may be established with multiple devices)], 
at least one memory configured to store computer program code [Dobyns ¶ 0079: mobile computing device 202 can include a digital storage 204 (see also ¶ 0204: software running processes)]; 
at least one processor configured to access said computer program code and operate as instructed by the computer program code [Dobyns ¶ 0203: Modules may also be implemented in software for execution by various types of processors], the computer program code including: 
communication control code configured to cause at least one of the at least one processor to control communication such that in a case where a communication partners transmits detection information indicating that a portable storage medium has entered a second communicable range narrower than the first communicable range, to [Dobyns ¶ 0148: MMMIC device 401 may detect signal from POS NFC device at 10cm or at greater distances (i.e. MMMIC may already detect POS at greater than 10cm but may also detect at less than 10cm using NFC capabilities)].
However, Dobyns does not explicitly disclose where the detection information transmitted from the communication partners for which the link is established is received, the communications control code causes at least one of the at least one processor to, while maintaining establishment of the link with each of the plurality of communication partners for which the link is established, restrict transmission and reception of data by the first near field communication with the communication partners other than the communication partner that has transmitted the detection information.  

Allowable Subject Matter 
Claims 1-7, 16-17, and 19 are allowable.  Claims 9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 1, the limitations “where the detection information transmitted from the communication partners for which the link is established is received, the communications control code causes at least one of the at least one processor to, while maintaining establishment of the link with each of the plurality of claim 1 is allowable.  Claims 16, 17, and 19 recite similar limitations to those of claim 1, therefore, claims 16, 17, and 19 are allowable for similar reasons as stated above.  Claims 2-7 depend from an allowable base claim, therefore, claims 2-7 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN P COX/Primary Examiner, Art Unit 2474